Title: To Thomas Jefferson from John M. Pintard, 8 December 1804
From: Pintard, John M.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Alexandria 8th December 1804
                  
                  From a conversation that Passed at your Table a few days Since where I had the Honor of dining; If I understood you correctly, you Intimated, that Some dificulty had arrisen in the Selecting persons properly qualified to fill the differrent offices at New Orleans. Under this Impression I beg Leave to mention to you that My Kindsman Mr John Pintard of New York has been Long anxious to Settle in that country, and on Enquiry I feel confident that you will find him fully competent to execute the duties of any office under the Government there; He was formerly interpreter to Congress of the French Language and I beleive executed that office Some time after You were at the Head of the department of State. He has been at New Orleans and posseses a very extensive Information of that Country. His character and tallents are well Known to Genl Wilkinson, docter Mitchill, and the present Mayor of the city of New York to which Gentn. I Beg leave to Refer you for any Information you may wish Respecting him. I beg leave to apologise to you for this Intrusion on your time and have the Honor to be with great Respect 
                  Sir Your most obedt and very Humble Servant
                  
                     John M Pintard 
                     
                  
               